Case: 20-60330     Document: 00515885887         Page: 1     Date Filed: 06/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 20-60330                          June 3, 2021
                                Summary Calendar
                                                                      Lyle W. Cayce
                                                                           Clerk

   Sukhchain Singh,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 747 822


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Sukhchain Singh, a native and citizen of India, petitions for review of
   an order by the Board of Immigration Appeals (BIA) dismissing his appeal
   from the denial of his application for asylum, withholding of removal, and
   relief under the Convention Against Torture (CAT). Singh argues that the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60330     Document: 00515885887          Page: 2    Date Filed: 06/03/2021




                                   No. 20-60330


   immigration judge’s adverse credibility determination was made in error
   because he was not given an opportunity to explain any alleged
   inconsistencies and because it was not sufficiently related to his persecution
   claims. However, the immigration judge did not make an adverse credibility
   determination, and instead determined that Singh did not submit sufficient
   corroborative evidence to establish his entitlement to asylum, withholding of
   removal, or protection under the CAT. Because he does not challenge the
   determination that he failed to provide reasonably available corroborative
   evidence, he has abandoned any challenge to that determination.           See
   Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008). Moreover,
   Singh has failed to identify any corroborative evidence he could have
   obtained, and there is nothing in the record compelling the conclusion that
   corroborative evidence is unavailable. See Rui Yang v. Holder, 664 F.3d 580,
   587 (5th Cir. 2011).
          Accordingly, the petition for review is DENIED.




                                         2